Citation Nr: 1501732	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased schedular evaluation of bronchial asthma, currently evaluated as 60 percent disabling.

2.  Entitlement to an extraschedular rating in excess of 60 percent for bronchial asthma.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) in September 2014, and a copy of the hearing transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to TDIU is raised by the record.  Although TDIU was denied in April 2012, the Veteran raised the issue at her September 2014 Board hearing.  Thus, in light of Rice, the Board has included the TDIU issue on the title page.

Following the most recent supplemental statement of the case in March 2013, the RO received additional VA treatment records.  The newly submitted evidence was not accompanied by a waiver of RO consideration.  Nevertheless, because the Veteran's claims must be remanded for reasons explained below, the Veteran will have an additional opportunity for consideration of that evidence by the agency of the original jurisdiction (AOJ).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board is prohibited from considering evidence submitted after a final RO adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the veteran's waiver).

The Veteran requested that her claim be advanced on the docket during the pendency of this appeal.  The Board grants the Veteran's request.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran's bronchial asthma is currently rated as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  Under DC 6602, a 60 percent evaluation is warranted when the FEV-1 is 40 to 55 percent predicted, or the FEV-1/FVC ratio is 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids is required.  A 100 percent rating is warranted if the FEV-1 is less than 40 percent predicted, the FEV-1/FVC is less than 40 percent, or there is more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno- suppressive medications is required.

With regard to the above rating criteria, the Board notes that the Veteran has not undergone pulmonary function testing since October 2007, over 7 years ago.  Accordingly, the Board finds that an examination is warranted to afford the Veteran a VA respiratory examination to assess the current nature and severity of her service-connected bronchial asthma.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Second, the Board finds that Remand is required for referral to the Director of Compensation and Pension Services for consideration of an extraschedular evaluation.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.16(b) (2014).  In this regard, the Veteran asserts that the schedular criteria do not adequately address her asthma symptomatology.  The Veteran argues the number of asthma-related medications she takes daily-as well as her debilitating respiratory reactions to cold weather, cleaning products, perfume, and soap-warrant a rating greater than 60 percent.  Moreover, she maintains that her asthma has markedly interfered with her employment such that she no longer can work.  

Extraschedular evaluations may be assigned where the rating schedule is inadequate to compensate a Veteran for the degree of impairment due to her service connected disability.  Such extraschedular evaluations are subject to the approval of the Director of the Compensation and Pension Service.  38 C.F.R. § 3.321(b).  The evaluation of the bronchial asthma disability presents such an unusual and exceptional disability picture that referral to the Director is warranted.

Third, as noted above, the Veteran has indicated that her service-connected bronchial asthma prevents her from working.  Since any decision with respect to the claim for increased rating for bronchial asthma may affect the Veteran's claim for TDIU, and in view of the Veteran's assertions, the claim for a TDIU is inextricably intertwined with the claim for a higher rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Hence, a remand of this matter is warranted.

Lastly, the Veteran testified in her September 2014 hearing that she was hospitalized for an asthma attack a year prior to the hearing, and that she underwent corticosteroid therapy 3 weeks prior to the hearing.  The Veteran has also indicated that received treatment for bronchial asthma through the Ann Arbor VAMC.  See January 2009 VA Form 21-4142.  Such records do not appear to be associated with the claims file.  VA has a responsibility to obtain outstanding records of VA and private treatment once there is actual or constructive knowledge of the availability of pertinent reports.  38 U.S.C.A. § 5103A(b); see Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.) 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) for her service-connected bronchial asthma and information or evidence needed to substantiate a claim for TDIU.

2. Contact the Veteran and ask her to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of hospitalizations by any private and/or VA and/or military health care providers for her service-connected asthma since January 2013.  The letter should invite the Veteran to submit any pertinent medical evidence in support of her claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.

3. Obtain from the Ann Arbor Healthcare System all medical records pertaining to the Veteran's treatment at that facility at any time from January 2007 to January 2009.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder. 

4. After the above development has been completed, afford the Veteran a VA respiratory examination for the purpose of determining the severity of her bronchial asthma.  The claims file and a copy of this remand must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether he or she did review the claims file.  The examiner must:

a.  Conduct and report current results of pulmonary function testing (including FEV-1, FEV-1/FVC, and DLCO(SB) findings pre and post bronchodilator). Pulmonary function testing is not required only if one of the following applies: (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) there have been one or more episodes of acute respiratory failure; or (iv) outpatient oxygen therapy is required.  38 C.F.R. 
§ 4.96(d)(1).  If one of these applies then it must be well documented.

b.  Detail the nature and frequency of the Veteran's asthma attacks.  State whether any of her asthma attacks were manifested by episodes of respiratory failure.  If the Veteran experienced episodes of respiratory failure, detail the nature and frequency of such attacks.

c.  State whether the Veteran's bronchial asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

d.  Detail and address the impact any service-connected disability/ies, to include her asthma, has on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.

A complete rationale should be given for any opinion provided.

5. After the above development has been completed, refer the claim for extraschedular evaluation for bronchial asthma to the Director of the Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether assignment of an extraschedular rating is warranted.  The Director is specifically asked to address whether the Veteran's service connected bronchial asthma results in a marked interference with employment, or frequent hospitalizations with specific consideration of all of the Veteran's associated symptoms and sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).  A formal response to the submission must be documented in the claims file.

6. Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an SSOC and provide the Veteran and her representative an appropriate period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless she is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




